t c memo united_states tax_court david e and jean h kohn petitioners v commissioner of internal revenue respondent docket no filed date david b morse for petitioners howard a wiener for respondent memorandum opinion wolfe special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and to strike the claims relating to the deficiency attributable to partnership items and petitioners' motion to restrain assessment and collection ’ respondent issued notices of deficiency for petitioners' through tax years in which respondent determined additions to tax attributable to petitioner david e kohn's partnership_interest in hamilton recycling associates hamilton the notices of deficiency were issued following the conclusion of a partnership proceeding involving hamilton's through taxable years in response to the notices of deficiency petitioners have filed with this court a petition in which petitioners not only contest the additions to tax but also attempt to place in issue deficiencies that were assessed by computational adjustment additional interest that was computed pursuant to sec_6621 and the validity of the underlying partnership proceedings all references to petitioner are to david e kohn at the time of the petition petitioners resided in vadnais heights minnesota background during petitioner became a limited_partner in hamilton until date sam winer winer was hamilton's tax_matters_partner tmp on date winer resigned as tmp pursuant to a united_states district_court order restricting him from representing hamilton or its partner sec_1 all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure in court proceedings subsequently department of justice attorneys moved the court to reinstate winer as hamilton's tmp for the purpose of providing administrative services following winer's reinstatement winer and respondent entered into a series of agreements extending the period of limitations for assessing tax relative to hamilton for the years through on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to hamilton for its through years on date winer filed a petition with this court on behalf of hamilton that commenced a partnership action docketed as hamilton recycling associates sam winer tax_matters_partner petitioner v commissioner of internal revenue docket no in winer as tmp entered into a settlement agreement with respondent to the effect that hamilton conceded all adjustments in the fpaa accordingly on date pursuant to rule b respondent filed a motion for entry of decision and lodged with the court a proposed decision that reflected a full concession by the partnership of all partnership items for through no party objected to the proposed decision therefore on date respondent's motion for entry of decision was granted and on date the proposed decision was entered as the decision of the court since no party appealed the court's decision the decision became final on date see sec_7481 on date petitioner filed a notice of election to participate in the hamilton partnership proceedings on the same day he filed a motion for special leave to file a motion to reconsider or vacate the hamilton decision upon completion of the partnership proceedings respondent made computational adjustments to petitioners’ through tax_liability see sec_6225 a a on date respondent issued separate statutory notices of deficiency to petitioners that determined additions to tax for the years through attributable to petitioner's partnership_interest in hamilton the additions to tax are for overvaluation under sec_6659 and negligence under sec_6653 and in their petition and motion to restrain assessment and collection petitioners not only contest the additions to tax but also contest the deficiencies that were assessed by computational adjustment and the sec_6621 interest petitioners' claims are based upon the following assertions winer did not have authority to represent hamilton the extensions signed by winer are invalid the petition filed by winer is invalid the period of limitations expired prior to the mailing of the fpaa petitioners were denied due process because of respondent's and winer's actions during the tefra proceedings and respondent's actions during the thfra proceedings constituted a fraud upon the court discussion the tax treatment of hamilton was determined at the partnership level pursuant to the tefra partnership provisions in sec_6221 through the partnership audit provisions provide a unified partnership proceeding for determination of the tax treatment of partnership items separate from and independent of a partner's deficiency proceeding involving nonpartnership_items see tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 brookes v commissioner t cc 87_tc_783 accordingly this court does not have jurisdiction in a partner's personal tax case to redetermine any portion of a deficiency attributable to partnership items see sec_6221 brookes v commissioner supra pincite maxwell v commissioner supra pincite a partnership_item is defined as any item required to be taken into account for the partnership's taxable_year to the extent that the secretary provides by regulations that the item is more appropriately determined at the partnership level than at the partner level see sec_6231 brookes v commissioner supra pincite n c f energy partners v commissio89_tc_741 1987_partnership items include each partner's proportionate share of the partnership's aggregate income gain loss deduction or credit see sec_301 a -1 a proced admin regs an affected_item is defined in sec_6231 as any item to the extent such item is affected by a partnership_item see brookes v commissioner supra pincite 102_tc_683 the first type of affected_item is a computational adjustment that is made to record the change in a partner's tax_liability resulting from the proper treatment of partnership items see id once the partnership level proceedings are completed respondent is permitted to assess a computational adjustment against a partner without issuing a deficiency_notice see sec a brookes v commissioner supra pincite the second type of affected_item is one that is dependent upon factual determinations that are made at the individual partner level see brookes v commissioner supra pincite additions to tax for negligence and valuation_overstatement are affected items requiring factual determinations at the individual partner level see n c f energy partners v commissioner supra pincite section a a provides that the normal deficiency procedures apply to those affected items which require partner level determinations this court does not have jurisdiction to redetermine petitioner's liability for deficiencies that were assessed by computational adjustment and for sec_6621 interest in the context of this affected items proceeding petitioner's liability for increased interest under sec_6621 could be adjudicated only under overpayment jurisdiction see 97_tc_548 and petitioner does not allege an overpayment of such interest this court's jurisdiction is provided by statute and we cannot expand that jurisdiction see 93_tc_562 congress has provided a method by which taxpayers may petition the courts to raise any and all questions pertaining to a partnership action see id within days after the day on which an fpaa is mailed to the tmp the tmp may file a petition for a readjustment of the partnership items see sec_6226 if the tmp does not file a readjustment petition with respect to the fpaa any notice_partner may within days after the close of the 90-day period in which the tmp may file a petition file a petition for a readjustment of the partnership items see sec_2 for partnership tax years ending after date a person who was a partner in such partnership at any time during such year may participate in such action or file a readjustment petition within the 60-day period that notice partners may file a petition solely for the purpose of asserting that the period of limitations for assessing any_tax attributable to partnership items has expired with respect to such person and the court having jurisdiction of such action shall have jurisdiction to continued b congress has determined that this 150-day period is sufficient to protect the redetermination rights of the tmp and any notice partners see genesis oil gas ltd v commissioner supra such rights include the ability to question the timeliness of the fpaa see id accordingly this court has held that a statute of limitation defense that pertains to the underlying partnership proceeding must be prosecuted at the partnership level rather than the partner level see crowell v commissioner supra pincite genesis oil gas ltd v commissioner supra pincite similarly we have held that claims amounting to efforts to vacate the decision in the underlying partnership proceeding on the ground of fraud upon the court cannot be made in a partner level proceeding see brookes v commissioner supra pincite instead claims of the latter type must be made by motion to vacate at the partnership level or after the decision has become final by motion for leave to file such motion see id furthermore although this court has jurisdiction to redetermine deficiencies and additions to tax we generally do not have jurisdiction over interest see white v commissioner continued consider such assertion see sec_6226 sec_6226 was amended by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1027 for partnership tax years beginning after date 95_tc_209 citing 434_f2d_373 8th cir affg in part vacating in part and remanding riss v commissioner t c memo see also barton v commissioner supra additional interest under sec_6621 is an affected_item within the meaning of sec_6231 because it requires a determination at the individual partner level see id however this court does not have jurisdiction over additional interest in an affected items proceeding because additional interest is not a deficiency attributable to an affected_item see id moreover our jurisdictional incapacity to address petitioners' grievance in the context of this partner level affected items deficiency proceeding does not violate petitioners' rights to due process see 108_tc_1 due process requires that taxpayers who may be deprived of property through the assessment and collection_of_taxes be given an opportunity to be heard see id upon entry of the decision petitioners had days in which to file a motion to vacate the decision see rule after days special leave of the court is required to file such a motion see id once a decision of this court becomes final we may still vacate the decision but only in narrowly circumscribed situations see brookes v commissioner supra pincite such a situation is presented when fraud is committed upon the court see id no party including petitioners contested entry of the decision in the underlying partnership proceeding nor did any party appeal the decision the hamilton decision cannot be vacated in the context of this action lastly this court has recently considered facts and issues substantially identical to those that petitioner has raised see davenport recycling associates v commissioner tcmemo_1998_ pending on appeal before the court_of_appeals for the seventh circuit in davenport recycling we denied a motion to vacate the final_decision in a partnership proceeding in which sam winer was petitioner consistent with the preceding discussion we hold that our jurisdiction in this case is limited to redetermining petitioners' liability for the additions to tax set forth in the affected items notice_of_deficiency and that we lack jurisdiction to consider petitioners' liability for the deficiencies that were assessed by computational adjustment petitioners' liability for interest computed at the increased rate prescribed by sec_6621 and petitioners’ claims that the underlying partnership proceeding is invalid for the foregoing reasons respondent's motion to dismiss for lack of jurisdiction and to strike the claims relating to the deficiency attributable to partnership items is granted sec_6213 provides that this court may enjoin respondent's collection efforts if respondent is attempting to collect amounts that have been placed in dispute in a timely filed petition for redetermination see 96_tc_707 however this court does not have jurisdiction in an affected items deficiency proceeding to restrain assessment and collection of computational adjustments attributable to partnership items see id the amounts listed as due in the notice_of_intent_to_levy represent the balance due from petitioners for the deficiencies that were assessed by computational adjustment and sec_6621 additional interest having decided that we lack jurisdiction to redetermine these items we must deny petitioners' motion to restrain assessment and collection an appropriate order will be issued
